The offense is murder; the punishment confinement in the penitentiary for ten years.
Appellant and deceased, Sylvester Jones, had a difficulty in the place of business of deceased. According to the testimony of the state, after leaving the room where the difficulty occurred, appellant returned with a knife in his hand and stabbed deceased to death while deceased was brushing the dust from his (deceased's) clothes. The testimony of the state was further to the effect that appellant told deceased that he was going to kill him. According to appellant's testimony and that of his witnesses, deceased was attacking him with a knife when he stabbed deceased. The state offered in evidence the voluntary statement of appellant for the purpose of impeaching him. In this statement appellant declared that deceased had attacked him, but stated that he saw nothing in deceased's hand at the time. There was testimony to the effect that deceased cursed and abused appellant. The court charged on self-defense. We are unable to say that the evidence is insufficient to support the conviction.
No bills of exception appear in the record. There were no exceptions to the court's charge.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 591